Per Curiam.

We adopt the findings and conclusions of the panel. However, we find that a more severe sanction is warranted. We are not only concerned about respondent’s neglect of client matters, but we are also troubled by her clear unwillingness to cooperate in the disciplinary process. The record indicates that respondent ignored relator’s numerous attempts to discuss the grievances filed against her and actively attempted to evade the service of the complaint. Respondent is indefinitely suspended from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Pfeifer, Cook and Lundberg Stratton, JJ., concur.
Douglas, Resnick and F.E. Sweeney, JJ., dissent.